UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6505



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLIFTON ANTHONY GRANT, a/k/a Cliff,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-99-292-A)


Submitted:   May 30, 2002                     Decided:   June 7, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton Anthony Grant, Appellant Pro Se.   Michael Edward Rich,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clifton Anthony Grant appeals the district court’s order

denying his motion for review of his sentence and a subsequent

order denying his motion for reconsideration of his sentence.   We

have reviewed the record and the district court’s orders and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See United States v. Grant, No. CR-99-292-A (E.D.

Va. Mar. 6, 2002; Mar. 15, 2002).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2